Citation Nr: 1500794	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-26 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, including as due to diabetes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.  These systems includes additional evidence submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, review of these records reflects they are either cumulative of prior evidence or not relevant to the issues on appeal.  Because this evidence is not new and relevant, appellate consideration may proceed without any prejudice to the Veteran.  See 38 C.F.R. 20.1304(c).  

The issues of entitlement to service connection for diabetes mellitus and erectile dysfunction are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The evidence of record indicates that the Veteran's current right ear hearing loss is likely related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for hearing loss of his right ear.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


As discussed, the Veteran is seeking service connection for hearing loss in his right ear due to acoustic trauma in service.  The Board notes that service connection for left ear hearing loss and tinnitus have previously been granted and are in effect.  

Under the regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's service treatment records reflect he was provided with audiometric testing on several occasions during active service.  The results from several of these audiometric evaluations reflect the Veteran had normal hearing loss for VA purposes in his right ear, including during his March 1971 separation examination.  However, the results from audiometric testing conducted during active service in September 1969 and March 1970 both reflect the Veteran had a hearing loss disability for VA purposes in his right ear.  Moreover, as was noted earlier, service connection is already in effect for left ear hearing loss and tinnitus, at least in part due to noise exposure (which caused aggravation).  Therefore, affording all benefit of the doubt to the Veteran, the Board finds service treatment records reflect the Veteran experienced a hearing loss disability for VA purposes in his right ear during active service.  

Post-service medical records, including the results of his December 2009 VA examination, reflect the Veteran currently has a hearing loss disability for VA purposes in his right ear.  The Veteran has consistently asserted his hearing loss began during, and has continued since, his active service, including on his September 2009 written statement.  The Board acknowledges that the December 2009 VA examination report contained a negative opinion.  However, the Board finds this opinion inadequate because it did not incorporate discussion of the abnormal hearing tests during service. 

Based on the foregoing, and affording all benefit of the doubt to the Veteran, the Board finds the Veteran's current right ear hearing loss disability began during, and has continued since, his active service.  Accordingly, his appeal for service connection is granted.


ORDER

Service connection for right ear hearing loss is granted.


REMAND

The Veteran is also seeking service connection for diabetes mellitus type II.  The Veteran has primarily asserted his currently diagnosed diabetes is due to his exposure to herbicide agents in Thailand.  

Review of the Veteran's service treatment records establish he served in Thailand at the Ubon Air Force Base during the Vietnam era.  Ubon is included on the list at M21-1MR Part IV, Subpart ii, Chapter 2, Section C, paragraph 10.q of bases at which herbicides were used near the fenced-in perimeters of the base.  Therefore, exposure to herbicides is presumed if the Veteran served along the perimeter of Ubon Air Force Base.

The Veteran's duties as a jet engine mechanic did not necessarily place him near the perimeter.  However, based on a review of the record it does not appear the VA has made any attempt to determine if other military personnel records, including performance evaluations, establish the Veteran otherwise served near the perimeter of the Ubon Air Force Base.  Therefore, remand is required to obtain the Veteran's service personnel records.

The Veteran has also claimed his erectile dysfunction is secondary to his diabetes mellitus.  Therefore, this condition must also be remanded as an intertwined issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain and review the Veteran's military personnel records; and then undertake any additional development necessary under M21-1MR for Veterans who served in Thailand during the Vietnam War Era concerning herbicide exposure.  

2.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

Department of Veterans Affairs


